DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Novak, III et al. (US 20170093168).
	As to claim 1, Von Novak, III et al.’s figure 7 or 13 shows a system for optimizing electromagnetic wave capture, the system comprising: an oscillation capture module [(718 and 710) or 1318], an impedance matching module (730 except for 710 or 1330), a capture optimizer module (704 or 1304), and a ground, the oscillation capture module comprising means for tuning and capturing electromagnetic waves, the impedance matching module comprising at least one impedance matching circuit associated with a control module (725 or 1350), the capture optimizer module being configured to capture a negative half-cycle of an electromagnetic wave through the ground (half wave rectifier), and the ground being arranged between the oscillation capture module and the impedance matching module.

	As to claim 4, the figures show that the control module is a microcontroller.
	Claim 8 recites similar limitations of claim above.  Therefore, it is rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Novak, III et al. (US 20170093168) in view of Tanabe (US 9525209).
	As to claim 3, Von Novak et al.’s figure fails to show the detail of the impedance matching circuit as claimed.  However, Tanabe’s figure 12 a voltage receiver circuit comprising impedance matching circuit, wherein the impedance matching circuit comprises a bank of keyed capacitors (606a and 606b) and an inductor assembly (605a or 605b).  Therefore, it would have been obvious to one having ordinary skill in the art to include inductors and capacitors in Von Novak et al.’s impedance matching circuit for the purpose of achieving more precise matching impedance. 
	As to claim 5, the modified Von Novak et al.’s figure shows that the capture optimizer module (now is further includes Tanabe’s coil 605a and/or 605b) comprising a conductor cable (connection wire) and an inductor block (one of 605a or 605b).

Claim 1, 4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walley et al. (US 20110127845).
	As to claim 1, Walley et al.’s figure 7 shows a system for optimizing electromagnetic wave capture, the system comprising: an oscillation capture module [the right coil 260].  Figure 7 fails to show an impedance matching module. However, figure 4 further shows an impedance matching circuit coupled between receiving coil rectify circuit 96.  Therefore, it would have been obvious to one having ordinary skill in the art to add an impedance matching circuit coupled between figure 7’s coil and rectifier diodes for the purpose of providing more precise output voltage.  The modified circuit figure 7 further shows a ground, the oscillation capture module comprising means for tuning and capturing electromagnetic waves, the impedance matching module comprising at least one impedance matching circuit associated with a control module (102 in figure 4), the capture optimizer module being configured to capture a negative half-cycle of an electromagnetic wave through the ground, and the ground being arranged between the oscillation capture module and the impedance matching module.
	As to claim 4, the modified Walley et al.’s figure 7 show that the control module is a microcontroller.
	As to claim 6, the modified Walley et al.’s figure 7 further shows the step of capturing a positive half-cycle of the electromagnetic wave (through coil between ground and upper rectifier diode) through the oscillation capture module; capture a negative half-cycle of an electromagnetic wave (through coil between ground and lower rectifier diode) through the impedance matching module and capture optimizer module; and transmitting the positive and negative half-cycles captured to the oscillation capture module.
	As to claim 7, the modified Walley et al.’s figure 7 shows the step of amplifying (by coil 260) the positive and negative half-cycles; rectifying the positive and negative half-cycles amplified in the previous step; and storing (by the output capacitor) the rectified energy in a storage block.
.


Claim 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walley et al. (US 20110127845) in view of Tanabe (US 9525209).
	As to claim 3, the modified Walley et al.’s figure fails to show the detail of the impedance matching circuit as claimed.  However, Tanabe’s figure 12 a voltage receiver circuit comprising impedance matching circuit, wherein the impedance matching circuit comprises a bank of keyed capacitors (606a and 606b) and an inductor assembly (605a or 605b).  Therefore, it would have been obvious to one having ordinary skill in the art to include inductors and capacitors in Walley et al.’s impedance matching circuit for the purpose of achieving more precise matching impedance. 
	As to claim 5, the modified Walley et al.’s figure shows that the capture optimizer module (now is further includes Tanabe’s coil 605a and/or 605b) comprising a conductor cable (connection wire) and an inductor block (one of 605a or 605b).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAN TRA/Primary Examiner, Art Unit 2842